              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISAAC W. SANDERS,                 :               No. 3:18-CV-1423
                        Plaintiff :
                                  :               Judge Caputo
             v.                   :
                                  :               Electronically Filed Document
PENNSYLVANIA’S STATE SYSTEM :
OF HIGHER EDUCATION,              :               Complaint Filed 07/17/18
                     Defendants :


    DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S AMENDED
                      COMPLAINT

      Defendant, by its attorneys moves pursuant to Fed. R. Civ. P. 12(b) to

dismiss the complaint against it.

      A brief in support of this motion will be filed within the period prescribed by

the local rules of court for this District and the Federal Rules of Civil Procedure.
     WHEREFORE, the Court should dismiss the Complaint against the

Defendant.




                                         Respectfully submitted,

                                         JOSH SHAPIRO
                                         Attorney General


                                  By:    s/ Jessica S. Davis
                                        JESSICA S. DAVIS
Office of Attorney General              Senior Deputy Attorney General
15th Floor, Strawberry Square           Attorney ID 94560
Harrisburg, PA 17120
Phone: (717) 783-6270                   KELI M. NEARY
                                        Chief, Civil Litigation Section
jdavis@attorneygeneral.gov

Date: February 15, 2019                 Counsel for Defendants




                                    2
              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISAAC W. SANDERS,              :               No. 3:18-CV-1423
                     Plaintiff :
                               :               Judge Caputo
            v.                 :
                               :               Electronically Filed Document
PENNSYLVANIA’S STATE           :
SYSTEM OF HIGHER               :               Complaint Filed 07/17/18
EDUCATION,
                  Defendants :


                         CERTIFICATE OF SERVICE
      I, Jessica S. Davis, Senior Deputy Attorney General for the Commonwealth

of Pennsylvania, Office of Attorney General, hereby certify that on February 15,

2019, I caused to be served a true and correct copy of the foregoing document

titled Defendant’s Motion to Dismiss to the following:

VIA ELECTRONIC FILING

Harry T. Coleman, Esquire
Law Office of Harry Coleman
41 North Main Street, Suite 316
Carbondale, PA 18407
harry@harrycolemanlaw.com
Counsel for Plaintiff

                                       s/ Jessica S. Davis
                                      JESSICA S. DAVIS
                                      Senior Deputy Attorney General
